FILED
                            NOT FOR PUBLICATION                              JUL 13 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KENNETH A. GRIFFIN,                               No. 11-17848

              Plaintiff - Appellant,              D.C. No. 2:10-cv-02525-MCE-
                                                  JFM
  v.

J. BAL; et al.,                                   MEMORANDUM*

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                        Argued and Submitted April 13, 2015
                             San Francisco, California

Before: SCHROEDER, N.R. SMITH, Circuit Judges, and BENITEZ, District
Judge**

       California state prisoner Kenneth A. Griffin appeals from the district court’s

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Roger T. Benitez, District Judge for the U.S.
District Court for the Southern District of California, sitting by designation.
de novo a dismissal for failure to exhaust administrative remedies and for clear

error any underlying factual findings. Wilkerson v. Wheeler, 772 F.3d 834, 838

(9th Cir. 2014) (citing Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en

banc)). We reverse in part.

      The district court was correct in dismissing the Salinas Valley prison

defendants. The primary purpose of an administrative grievance is to alert a prison

to a problem and facilitate its resolution. Griffin v. Arpaio, 557 F.3d 1117, 1120

(9th Cir. 2009). Griffin’s administrative proceedings had concluded before he was

transferred to the Salinas Valley prison. Griffin’s grievance did not alert that

prison because he had not yet been transferred. Therefore, the district court did not

err in dismissing the Salinas Valley prison defendants: Rhoads, Bright, Sepulveda,

and Pompan.1

      The district court dismissed Griffin’s claims against the California State

Prison Sacramento defendants because it held as a matter of law that Griffin had

failed to exhaust his administrative remedies. Griffin claimed that he was

“satisfied” with the administrative relief partially granted to him at the first and



      1
             Defendant Pompan also moved to dismiss on statute of limitations
grounds. The district court found Griffin waived opposition and granted dismissal.
On appeal, Griffin waived the issue by not raising it in his opening brief. Balser v.
Dep’t of Justice, 327 F.3d 903, 911 (9th Cir. 2003).

                                            2                                      11-17848
second levels of administrative review. Once prison officials at California State

Prison Sacramento purported to grant relief with which Griffin was satisfied,

Griffin’s exhaustion obligation ended. See Harvey v. Jordan, 605 F.3d 681, 686

(9th Cir. 2010) (holding that when a prison promises a partial grant of relief with

which a prisoner is satisfied, that prisoner has no obligation to further appeal). His

appeal to the third administrative level was simply a reminder grievance. See id. at

685. Therefore, the district court erred in dismissing the California State Prison

Sacramento defendants. On remand, the defendants may still contest whether

Griffin was satisfied, as a matter of fact, using the procedures we set out in Albino.

747 F.3d at 1169-71.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED. All

parties to bear their own costs of appeal.




                                             3                                  11-17848